Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/22, 9/26/22 and 10/10/22 are being considered by the examiner.

Response to Amendment
The amendment filed on 11/1/22 has been entered and made of record. Claims 4, 6 and 15 are amended. Claims 8, 17, and 20 are canceled. Claims 1-7, 9-16, 18-19 and 21-23 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 19 have been fully considered but they are not persuasive.
Applicant asserts that Main nowhere discloses that a feedback processor receives decoder feedback from a decoder (p. 9 of Remarks).
Examiner respectfully disagrees. Main discloses a host computer 110 and many connected client devices 140 as shown in Fig 1 below; “An image frame sequences rendered by the GPU is encoded, communicated over the network to the client terminal where it is decoded and displayed” in C1L19-21. Here, the host has encoder 170 and a 

    PNG
    media_image1.png
    424
    632
    media_image1.png
    Greyscale

client has a decoder to decode the encoded data receiving from the host. It is well-known that encoder/decoder are pair scheduled in host (or server) / client structure. Main teaches encoder Feedback 172 as shown in Fig 1 & 3. Main also discloses feedback from decoder on the client. For example, Main discloses “Process 2400 starts at step 2402 and proceeds to step 2410 ("Determine LOD Requirements") in which LOD requirements are determined, for example via an explicit LOD request received by an application (e.g. hotkey or menu driven) or an indirect LOD request fed up the processing stack from client 140 via image encoder 170 to graphics stack 120 (e.g. a highlighted region of display 142 as determined by the client 140)… or iii)
an LOD requirement received from the client 140 (e.g. a hotkey or selected area of display 142)… Process 2400 proceeds to step 2440 ("Decode and Display") in which the frame sequence transmitted at step 2430 is decoded by the client 140 and displayed… it either returns to step 2410…” in C28L18-67. Here, Main clearly teaches decoder feedback from a decoder on the client as shown in Fig 24.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-16, 18-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Main et al. (US 9,704,270).
As to Claim 1, Main teaches an apparatus comprising: 
a feedback processor configured to generate configuration information for a graphics engine based on encoder feedback received from an encoder, wherein the encoder is used to encode graphics content generated by the graphics engine, and decoder feedback received from a decoder, wherein the decoder is used to decode graphics content that is encoded by the encoder and received at the decoder via a network, wherein the encoder feedback comprises parameters associated with encoding different regions of graphics content generated by a graphics engine (Main discloses “the image encoder 170 submits per-region encoder metrics to the graphics stack 120 in order for the graphics stack to prioritize selective reduction in LOD and frame rate by considering both the region of interest priorities known to the graphics stack 120 and compression ratio history for low priority regions such as scene backgrounds and small distant objects” in C14L43-49; “In various embodiments, the encoding efficiency is expressed in terms of bpp, pixels-per-second or other scale understood by the graphics stack 120. At step 1840 ("Adjust Rendering and Record"), the graphics stack 120 records the encoding efficiency as provided by the image encoder 170 at step 1830 and the related anti-aliasing technique used to achieve the recorded performance… Such a feedback approach enables the graphics stack 120 to build a history of encoding efficiencies for different anti-aliasing techniques and apply content-dependent anti-aliasing” in C24L34-51; “the LOD requirement is determined from feedback presented by image encoder 170 to graphics stack 120” in C28L39-40. Here, LOD, compression ratio, encoding efficiency etc. refer to configuration information for a graphics engine. Main also discloses “An image frame sequences rendered by the GPU is encoded, communicated over the network to the client terminal where it is decoded and displayed” in C1L19-22; “Process 2400 starts at step 2402 and proceeds to step 2410 ("Determine LOD Requirements") in which LOD requirements are determined, for example via an explicit LOD request received by an application (e.g. hotkey or menu driven) or an indirect LOD request fed up the processing stack from client 140 via image encoder 170 to graphics stack 120 (e.g. a highlighted region of display 142 as determined by the client 140)” in C28L18-25; see also explanation in above “Response to Arguments”);
wherein the graphics engine is configured to execute a workload to generate graphics content for encoding by the encoder based on the configuration information (Main discloses “The graphics stack 120 renders frame sequence 126 according to the LOD parameters and the image encoder 170 encodes the frame sequence 126 according to the same LOD parameters. The encoded frame sequence is transmitted to the client 140” in C28L58-62.)
As to Claim 2, Main teaches the apparatus of claim 1, wherein the encoder feedback further comprises at least one of motion information, quantization strength, bit rate cost, spatial variance, prediction mode, and objective quality metrics for one or more of the different regions in the graphics content (Main discloses LOD and FPS hints for high contrast regions and per-region encoder metrics in C14L24-44; bpp cost in C16L24; prediction mode at col 18, quantization level at col 18 & 25; quality metrics in C18L28-31.)

As to Claim 3, Main teaches the apparatus of claim 1, wherein the encoder feedback comprises information indicating detection of a change of scene in graphics content (Main discloses “the one or more buffers associated with the candidate encode frame of frame sequence 126 are encoded by pixel encoder 522 or skipped if unchanged or subject to frame subsampling.” in C20L53-56; “At step 1510 ("Generate Unchanged Pixel Mask"), pixels in the candidate frame of sequence 126 that have not changed since being encoded in a previous frame are flagged and not encoded. In different embodiments, an unchanged pixel mask is generated by the GPU 160 and updated by image encoder 170 (which may be operating at a reduced frame rate) or generated directly by the image encoder 170 using a frame comparator. (C20L66-C21L6).)

As to Claim 4, Main teaches the apparatus of claim 1, wherein at least one of the encoder feedback comprises information associated with preprocessing of the graphics content prior to encoding or the decoder feedback comprises information associated with post-processing at a receiver after decoding the encoded graphics content (Main discloses “In an embodiment, the image encoder 170 issues LOD adjustment requests 172 ("requests 172") to the graphics stack 120” in C5L23-25; “the image encoder 170 submits per-region encoder metrics to the graphics stack 120 in order for the graphics stack to prioritize selective reduction in LOD and frame rate by considering both the region of interest priorities known to the graphics stack 120 and compression ratio history for low priority regions such as scene backgrounds and small distant objects” in C14L43-49; “an indirect LOD request fed up the processing stack from client 140 via image encoder 170 to graphics stack 120 (e.g. a highlighted region of display 142 as determined by the client 140)” in C28L22-25; see also Fig 17 & 24.)

As to Claim 5, Main teaches the apparatus of claim 4, wherein the information associated with preprocessing or post-processing comprises at least one of a Fast Fourier Transform (FFT) parameter, a discrete cosine transform (DCT) parameter, a histogram, an edge detection result, and a text detection result (Main discloses “encoder metrics generated at step 1040 identify high contrast image features with a poor compression ratio including high contrast lines, the edges of objects and rendered text” in C13L57-60, see also step 2310 in Fig 23; histogram in C27L55.)

As to Claim 6, Main teaches the apparatus of claim 1, wherein the decoder feedback comprises at least one of:
information indicating whether the decoder is successfully decoding the encoded graphics content in real time; and information identifying supported or unsupported codec tools (Main discloses poor wireless reception, high latency low available bandwidth and high packet loss in C6L63-64; “At step 1250 ("Adjust Rendering for Client Requests"), various hints provided by the client 140 are used by the graphics stack 120 to optimize rendering based on client attributes including display resolution and ambient brightness” in C L32-36; negotiate capabilities in C26L15-20.)

As to Claim 7, Main teaches the apparatus of claim 1, wherein the processor is configured to generate the configuration information based on at least one of: instructions provided by an application that produces the graphics content; an empirically generated lookup table; a close-loop control process; machine learning; a neural network; and regressive modeling (Main discloses configurable render setting of a graphics stack 120 in C12L11-19, see also Fig 5, 14, 17.)

As to Claim 9, Main teaches the apparatus of claim 1, further comprising:
modifying rendering settings of the graphics engine for a first region of the 
graphics content and a second region of the graphics content to configure the graphics engine to perform at least one of:
disabling at least one graphics effect in at least the first region of the graphics content based on bit rate costs of encoding at least the first region at the encoder;
disabling at least one graphics effect in at least one of the first region of the graphics content in response to the encoder feedback indicating that there is insufficient bandwidth to support encoder quantization of the at least one graphics effect;
modifying a rendering frame rate in response to the encoder feedback indicating that the encoder is able to vary its frame rate on a predetermined frame boundary to reduce a bandwidth of an encoded bitstream representing the graphics content; and
reducing an image resolution used to render the graphics content based on encoder statistics received in the encoder feedback
(Main discloses “Process 1000 proceeds to step 1040 ("Record Encoder Metrics") in which metrics such as compression ratio, e.g. encoded bits per pixel (bpp), and compression efficiency ( e.g. clock cycles per pixel or pixels per second) are recorded for the encoded image frame, for example on a per-pixel or macroblock region basis. In an embodiment in which image encoder 170 comprises distinct content-dependent encoding services such as a lossless encoding function for high contrast regions and one or more lossy encoding functions for characteristically natural image regions or video content, the target encoder processing function for a pixel, block or region is recorded” in C12L52-63; “the bandwidth manager 524 submits LOD requests to the graphics stack 120” in C8L65-67; “In an alternative embodiment to steps 1630 and 1640, a mean quality and frame update interval is determined for a candidate encode frame ( e.g. based on encoding statistics of previously encoded frames) and the minimum quality is adjusted higher than the mean for the frame if the region is a low ROI and the minimum quality is adjusted lower than the mean for the frame if the region is a high ROI, where the high ROI regions and the low ROI regions are specified in the 3D scene information 122” in C22L30-38; see also Fig 14-21 & 24.)

Claim 10 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 11 is rejected based upon similar rationale as Claim 2.
Claim 12 is rejected based upon similar rationale as Claim 3.
Claim 13 is rejected based upon similar rationale as Claim 4.
Claim 14 is rejected based upon similar rationale as Claim 5.
Claim 15 is rejected based upon similar rationale as Claim 6.
Claim 16 is rejected based upon similar rationale as Claim 7.

Claim 18 is rejected based upon similar rationale as Claim 9.
Claim 19 is rejected based upon similar rationale as Claim 1.

Claim 21 is rejected based upon similar rationale as Claim 9.

As to Claim 22, Main teaches the apparatus of claim 19, wherein the feedback processing module is implemented using at least one of a field programmable gate array (FPGA), a central processing unit (CPU), a graphics processing unit (GPU), a fixed function hardware block, and a general purpose processing unit (Main discloses “In some embodiments, the image encoder 170 is implemented as a hardware accelerator function such as part of an application specific integrated circuit (ASIC) or field programmable gate array (FPGA) with access to the memory 112… In other embodiments, the image encoder 170 is implemented, at least in part, as a set of machine executable instructions stored in memory resources 112 and executed by the CPU 150” in C4L67-C5L11.)

As to Claim 23, Main teaches the apparatus of claim 1, wherein the encoder feedback includes a first bit rate cost of encoding a first region of the graphics content at the encoder and a second bit rate cost of encoding a second region of the graphics content at the encoder, and wherein the configuration information modifies rendering settings of the graphics engine for the first region based on the first bit rate cost and modifies the rendering settings of the graphics engine for the second region based on the second bit rate cost (Main discloses “Process 1000 proceeds to step 1040 ("Record Encoder Metrics") in which metrics such as compression ratio, e.g. encoded bits per pixel (bpp), and compression efficiency ( e.g. clock cycles per pixel or pixels per second) are recorded for the encoded image frame, for example on a per-pixel or macroblock region basis. In an embodiment in which image encoder 170 comprises distinct content-dependent encoding services such as a lossless encoding function for high contrast regions and one or more lossy encoding functions for characteristically natural image regions or video content, the target encoder processing function for a pixel, block or region is recorded” in C22L52-63; “At step 1830 ("Record bits-per-pixel and generate anti-aliasing hints"), the per-pixel bit rate is recorded for regions of the frame identified for high quality encoding (e.g. text and line pixels as identified by an image classification filter) but further identified as comprising a high per-pixel bit rate (e.g. 1.0+ bpp). Hints are generated and submitted to graphics stack 120 that specify region co-ordinates and encoding efficiency for these regions. In various embodiments, the encoding efficiency is expressed in terms of bpp, pixels-per-second or other scale understood by the graphics stack 120” in C24L25-36.)

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612